Pee, CuRiam.
We have carefully studied the evidence in the Eecord, considering it in the light most favorable to the plaintiff, and giving him the benefit of every inference which the evidence fairly supports. A serious question arises as to whether the plaintiff has alleged a partnership between the defendants. Conceding, but not deciding that he has, we are of opinion, and so hold, that the evidence totally fails to make out a case to be submitted to the jury as against the defendant Y. M. Dorsett. The ruling of the lower court nonsuiting plaintiff’s cause of action against Y. M. Dorsett was correct, and is
Affirmed.